

Exhibit 10.21
  
Security Agreement
(All Assets)


This Security Agreement (the “Security Agreement”) is made between WES
Consulting, Inc., a Florida corporation (“Guarantor”), whose address is 2745
Bankers Industrial Drive, Atlanta, Georgia 30360, and Summit Financial
Resources, L.P., a Hawaii limited partnership (“Summit”), whose address is 2455
East Parley’s Way, Suite 200, Salt Lake City, Utah 84109, pursuant to a
Guarantee dated May 17, 2010, executed by Guarantor in favor of Summit and as a
further inducement to Summit to enter into a Financing Agreement (the “Financing
Agreement”) with One Up Innovations, Inc., a Georgia corporation, and FoamLabs,
Inc., a Georgia corporation (individually and collectively, “Client”).
 
For good and valuable consideration, receipt of which is hereby acknowledged,
Guarantor and Summit hereby agree as follows:
 
1.           Definitions.  Terms defined in the singular shall have the same
meaning when used in the plural and vice versa.  Terms defined in the Uniform
Commercial Code which are used herein shall have the meanings set forth in the
Uniform Commercial Code, except as expressly defined otherwise.  In addition to
the terms defined above, as used herein, the term:
 
“Collateral” means the collateral described in Section 2, Grant of Security
Interest, below.
 
“Liquidation Costs” means the reasonable costs and out of pocket expenses
incurred by Summit in obtaining possession of any Collateral, in storage and
preparation for sale, lease or other disposition of any Collateral, in the sale,
lease, or other disposition of any or all of the Collateral, and/or otherwise
incurred in foreclosing on any of the Collateral, including, without limitation,
(a) reasonable attorneys fees and legal expenses, (b) transportation and storage
costs, (c) advertising costs, (d) sale commissions, (e) sales tax and license
fees, (f) costs for improving or repairing any of the Collateral, and (g) costs
for preservation and protection of any of the Collateral.
 
“Permitted Encumbrances” means liens for taxes and assessments not yet due and
payable or, if due and payable, those being contested in good faith by
appropriate proceedings and for which appropriate reserves are maintained,
security interests and liens created by this Security Agreement, and security
interests and liens authorized in writing by Summit.
 
“Uniform Commercial Code” means the Uniform Commercial Code as adopted now or in
the future in the State of Utah.
 
2.           Grant of Security Interest.  Guarantor hereby grants to Summit a
security interest in the following personal property of Guarantor, wherever
located, now owned or existing or hereafter acquired or created (the
“Collateral”):
 
a.           All inventory, all proceeds and products thereof and all additions
and accessions to, replacements of, insurance or condemnation proceeds of, and
documents covering any of the foregoing, all leases of any of the foregoing, and
all rents, revenues, issues, profits and proceeds arising from the sale, lease,
license, encumbrance, collection, or any other temporary or permanent
disposition of any of the foregoing or any interest therein (collectively, the
“Inventory”).
 
b.           All accounts and all proceeds thereof (collectively, the
“Accounts”).
 
c.           All equipment and goods, all motor vehicles, all proceeds and
products of the foregoing and all additions and accessions to, replacements of,
insurance or condemnation proceeds of, and documents covering any of the
foregoing, all leases of any of the foregoing, and all rents, revenues, issues,
profits and proceeds arising from the sale, lease, license, encumbrance,
collection, or any other temporary or permanent disposition of any of the
foregoing or any interest therein (collectively, the “Equipment”).
 
One Up Innovations, Inc.
5/12/10
 
 

--------------------------------------------------------------------------------

 

d.           All general intangibles and all documentation and supporting
information related thereto, all rents, profits and issues thereof, and all
proceeds thereof.
 
e.           All of the following (collectively, the “Financial Obligations
Collateral”):
 
i.           Any and all promissory notes and instruments payable to or owing to
Guarantor or held by Guarantor;
 
ii.          Any and all leases under which Guarantor is the lessor;
 
iii.         Any and all chattel paper in favor of, owing to, or held by
Guarantor, including, without limitation, any and all conditional sale contracts
or other sales agreements, whether Guarantor is the original party or the
assignee;
 
iv.         Any and all security agreements, collateral and titles to motor
vehicles which secure any of the foregoing obligations; and
 
v.          All amendments, modifications, renewals, extensions, replacements,
additions, and accessions to the foregoing and all proceeds thereof.
 
f.            All deposit accounts, including without limitation, all interest,
dividends or distributions accrued or to accrue thereon, whether or not due, and
all proceeds thereof.
 
g.           All investment property, all interest, dividends or distributions
accrued or to accrue thereon, whether or not due, and all proceeds thereof.
 
h.           All documents, all amendments, modifications, renewals, extensions,
replacements, additions, and accessions thereto, and all proceeds thereof.
 
i.            All letter-of-credit rights, all amendments, modifications,
renewals, extensions, replacements, additions, and accessions thereto, and all
proceeds thereof.
 
j.            All supporting obligations, all amendments, modifications,
renewals, extensions, replacements, additions, and accessions thereto, and all
proceeds thereof.
 
k.           All of the following:
 
i.           All right, title and interest of Guarantor in and to patent
applications and patents, including, without limitation, all proceeds thereof
(such as, by way of example, license royalties and proceeds of infringement
suits), the right to sue for past, present and future infringements, all rights
corresponding thereto throughout the world, and all reissues, divisions,
continuations, renewals, extensions, and continuations-in-part thereof
(collectively, the “Patents”);
 
ii.          All right, title and interest of Guarantor in and to trademark
applications and trademarks, including, without limitation, all renewals
thereof, all proceeds thereof (such as, by way of example, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, and all rights corresponding thereto throughout the world
(collectively, the “Trademarks”), and the good will of the business to which
each of the Trademarks relates;
 
iii.         All copyrights of Guarantor and all rights and interests of every
kind of Guarantor in copyrights and works protectible by copyright, and all
renewals and extensions thereof, and in and to the copyrights and rights and
interests of every kind or nature in and to all works based upon, incorporated
in, derived from, incorporating or relating to any of the foregoing or from
which any of the foregoing is derived, and all proceeds thereof (such as, by way
of example, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, and all rights corresponding
thereto throughout the world (collectively, the “Copyrights”);
 
One Up Innovations, Inc.
5/12/10
 
2

--------------------------------------------------------------------------------

 

iv.         All of Guarantor’s trade secrets and other proprietary information,
and all proceeds thereof (collectively, the “Trade Secrets”);
 
v.          All right, title, and interest of Guarantor in, to and under license
agreements and contracts concerning Patents, Trademarks, Copyrights, and Trade
Secrets, all amendments, modifications, and replacements thereof, all royalties
and other amounts owing thereunder, and all proceeds thereof; and
 
vi.         All internet domain names and addresses of Guarantor and all
proceeds thereof.
 
Guarantor and Summit acknowledge their mutual intent that all security interests
contemplated herein are given as a contemporaneous exchange for new value
regardless of when advances to Client are actually made or when the Collateral
is created or acquired.
 
3.           Debts Secured.  The security interest granted by this Security
Agreement shall secure all of Guarantor’s present and future debts, obligations,
and liabilities of whatever nature to Summit, including, without limitation, (a)
the obligations of Guarantor under the Guarantee, (b) all obligations of
Guarantor arising from or relating to the Financing Agreement, (c) all
obligations of Guarantor owing under this Security Agreement, (d) advances of
the same kind and quality or relating to this transaction, and (e) transactions
in which the documents evidencing the indebtedness refer to this grant of
security interest as providing security therefor.
 
Guarantor and Summit expressly acknowledge their mutual intent that the security
interest created by this Security Agreement secures any and all present and
future debts, obligations, and liabilities of Guarantor to Summit without any
limitation whatsoever.
 
4.           Status of Guarantor and Collateral.  Guarantor represents and
warrants that:
 
a.           Guarantor is a corporation organized under the laws of the State of
Florida.
 
b.           The complete and exact name of Guarantor is WES Consulting, Inc.
 
c.           The organizational identification number, if any, assigned to
Guarantor by Guarantor’s state of organization is 593581576.
 
d.           During the five (5) years preceding the date of this Security
Agreement:
 
i.           Guarantor has not been known by nor used any legal, fictitious or
trade name;
 
ii.          Guarantor has not changed its name in any respect;
 
iii.         Guarantor has not been the surviving entity of a merger or
consolidation, except that in 2009 Guarantor was the surviving entity of a
merger with Liberator, Inc.; and
 
iv.         Guarantor has not acquired all or substantially all of the assets of
any person or entity.
 
e.           Guarantor’s chief executive office is located at 2745 Bankers
Industrial Drive, Atlanta, Georgia 30360.
 
f.            Guarantor’s place of business is located at 2745 Bankers
Industrial Drive, Atlanta, Georgia 30360.
 
One Up Innovations, Inc.
5/12/10
 
3

--------------------------------------------------------------------------------

 

g.           During the five (5) years preceding the date of this Security
Agreement, there has not been any change in any of the above matters or
locations.
 
Guarantor agrees that it will not change its state of incorporation, name, or
any of the above locations or create any new locations for such matters without
giving Summit at least thirty (30) days prior written notice thereof.
 
5.           Representations and Warranties Concerning Collateral.  Guarantor
represents and warrants that:
 
a.           Guarantor is the sole owner of the Collateral.
 
b.           The Collateral is not subject to any security interest, lien, prior
assignment, or other encumbrance of any nature whatsoever except Permitted
Encumbrances.
 
c.           The Accounts and Financial Obligations Collateral, if any, are each
a bona fide obligation of the obligor identified therein for the amount
identified in the records of Guarantor, except for normal and customary disputes
which arise in the ordinary course of business and which do not affect a
material portion of the Accounts and Financial Obligations Collateral.
 
d.           There are no defenses or setoffs to payment of the Accounts and
Financial Obligations Collateral, if any, which can be asserted by way of
defense or counterclaim against Guarantor or Summit, except for normal and
customary disputes which arise in the ordinary course of business and which do
not affect a material portion of the Accounts and Financial Obligations
Collateral.
 
e.           There is presently no default or delinquency in any payment of the
Accounts and Financial Obligations Collateral, if any, except for any default or
delinquency which has been reserved against by Guarantor in accordance with
generally accepted accounting principles and the Accounts and Financial
Obligations Collateral will be timely paid in full by the obligors, except for
normal and customary disputes which arise in the ordinary course of business and
which do not affect a material portion of the Accounts and Financial Obligations
Collateral.
 
f.            Guarantor has no knowledge of any fact or circumstance which would
materially impair the ability of any obligor on the Accounts and Financial
Obligations Collateral, if any, to timely perform its obligations thereunder,
except those which arise in the ordinary course of business and which do not
affect a material portion of the Accounts and Financial Obligations Collateral.
 
g.           Any services performed or goods sold giving rise to the Accounts
and Financial Obligations Collateral, if any, have been rendered or sold in
compliance with applicable laws, ordinances, rules, and regulations and in the
ordinary course of Guarantor’s business.
 
h.           There have been no extensions, modifications, or other agreements
relating to payment of the Accounts and Financial Obligations Collateral, if
any, except those granted in the ordinary course of business and which do not
affect a material portion of the Accounts and Financial Obligations Collateral.
 
6.           Covenants Concerning Collateral.  Guarantor covenants that:
 
a.           Guarantor will keep the Collateral free and clear of any and all
security interests, liens, assignments or other encumbrances, except Permitted
Encumbrances.
 
b.           Guarantor hereby authorizes Summit to file UCC Financing Statements
concerning the Collateral.  Guarantor will execute and deliver any documents
(properly endorsed, if necessary) reasonably requested by Summit for perfection
or enforcement of any security interest or lien, give good faith, diligent
cooperation to Summit, and perform such other acts reasonably requested by
Summit for perfection and enforcement of any security interest or lien,
including, without limitation, obtaining control for purposes of perfection with
respect to Collateral consisting of deposit accounts, investment property,
letter-of-credit rights, and electronic chattel paper.  Summit is authorized to
file, record, or otherwise utilize such documents as it deems necessary to
perfect and/or enforce any security interest or lien granted hereunder.
 
One Up Innovations, Inc.
5/12/10
 
4

--------------------------------------------------------------------------------

 

c.           Guarantor shall keep the Equipment in good repair, ordinary wear
and tear and obsolescence excepted, and be responsible for any loss or damage to
the Equipment.  Guarantor shall pay when due all taxes, license fees and other
charges on the Equipment.  Guarantor shall not sell, misuse, conceal, or in any
way dispose of the Equipment or permit it to be used unlawfully or for hire or
contrary to the provisions of any insurance coverage.  Risk of loss of the
Equipment shall be on Guarantor at all times unless Summit takes possession of
the Equipment.  Loss of or damage to the Equipment or any part thereof shall not
release Guarantor from any of the obligations secured by the Equipment.  Summit
or its representatives may, at any time and from time to time, enter any
premises where the Equipment is located and inspect, audit and check the
Equipment.
 
d.           Guarantor agrees to insure the Equipment, at Guarantor’s expense,
against loss, damage, theft, and such other risks as Summit may request to the
full insurable value thereof with insurance companies and policies satisfactory
to Summit.  Proceeds from such insurance shall be payable to Summit as its
interest may appear, shall name Summit as an additional insured and as a loss
payee, and such policies shall provide for a minimum ten days written
cancellation notice to Summit.  Upon request, policies or certificates attesting
to such coverage shall be delivered to Summit.  Insurance proceeds may be
applied by Summit toward payment of any obligation secured by this Security
Agreement, whether or not due, in such order of application as Summit may elect.
 
e.           Guarantor agrees to insure the Inventory, at Guarantor’s expense,
against loss, damage, theft, and such other risks as Summit may request to the
full insurable value thereof with insurance companies and policies satisfactory
to Summit.  Proceeds from such insurance shall be payable to Summit as its
interest may appear, shall name Summit as an additional insured and as a loss
payee, and such policies shall provide for a minimum ten days written
cancellation notice to Summit.  Upon request, policies or certificates attesting
to such coverage shall be delivered to Summit.  Insurance proceeds may be
applied by Summit toward payment of any obligation secured by this Security
Agreement, whether or not due, in such order of application as Summit may elect.
 
f.            Guarantor shall submit to Summit reports as to the Collateral, at
such times and in such form as Summit may reasonably request.  Guarantor will at
all times keep accurate and complete records of the Collateral.  Summit or its
representatives may, at any time and from time to time, enter any premises where
the Collateral and/or the records pertaining to the Collateral are located and
inspect, inventory, audit, check, copy, and otherwise review the Collateral and
the records concerning the Collateral.
 
g.           So long as no Event of Default has occurred, Guarantor shall have
the right to sell or otherwise dispose of the Inventory in the ordinary course
of business.  No other disposition of the Inventory may be made without the
prior written consent of Summit.
 
h.           So long as no Event of Default has occurred, Guarantor is
authorized to collect the Accounts and Financial Obligations Collateral in a
commercially reasonable manner.  Guarantor agrees to use diligent and good faith
efforts to collect the Accounts and Financial Obligations Collateral, if any.
 
i.            Guarantor shall, immediately upon obtaining knowledge thereof,
report to Summit in writing any default on any item of Financial Obligations
Collateral, any material claim or dispute asserted by any obligor on any item of
that Collateral, and any other material matters that may affect the value,
enforceability or collectability of any of that Collateral.
 
j.            Guarantor shall not, without Summit’s written consent, make any
material settlement, compromise or adjustment of any item of Financial
Obligations Collateral or grant any material discounts, extensions, allowances
or credits thereon.
 
One Up Innovations, Inc.
5/12/10
 
5

--------------------------------------------------------------------------------

 

7.           Right to Perform for Guarantor.  Summit may, in its sole discretion
and without any duty to do so, elect to discharge taxes, tax liens, security
interests, or any other encumbrance upon the Collateral, perform any duty or
obligation of Guarantor, pay filing, recording, insurance and other charges
payable by Guarantor, or provide insurance as provided herein if Guarantor fails
to do so.  Any such payments advanced by Summit shall be repaid by Guarantor
upon demand, together with interest thereon from the date of the advance until
repaid, both before and after judgment, at the Default Rate set forth in the
Financing Agreement.
 
8.           Default.  Time is of the essence of this Security Agreement.  The
occurrence of any event of default or breach under the Guarantee or under the
Financing Agreement shall constitute a default under this Security Agreement and
shall be termed an “Event of Default” hereunder.
 
No course of dealing or any delay or failure to assert any Event of Default
shall constitute a waiver of that Event of Default or of any prior or subsequent
Event of Default.
 
9.           Remedies.  Upon the occurrence of an Event of Default, Summit shall
have the following rights and remedies, in addition to all other rights and
remedies existing at law, in equity, or by statute:
 
a.           If at any time Summit so requests, all proceeds from the sale or
other disposition of the Inventory, and all collections and other proceeds from
the Accounts and Financial Obligations Collateral, if any, shall be deposited
into an account designated by Summit (the “Cash Collateral Account”), which
account shall be under the sole and exclusive control of Summit.  Such proceeds
and collections shall not be commingled with any other funds and shall be
promptly and directly deposited into such account in the form in which received
by Guarantor.  Such proceeds and collections shall not be deposited in any other
account and said Cash Collateral Account shall contain no funds other than such
proceeds and collections.  All or any portion of the funds on deposit in said
Cash Collateral Account may, in the sole discretion of Summit, be applied from
time to time as Summit elects to payment of obligations secured by the Security
Agreement or Summit may elect to turn over to Guarantor, from time to time, all
or any portion of such funds.
 
b.           Upon an Event of Default, Summit may terminate the authority of
Guarantor to collect Accounts and Financial Obligations Collateral at any time
whereupon Summit is authorized, without further act, to notify any and all
obligors to make payment thereon directly to Summit, and to take possession of
all proceeds from the Accounts and Financial Obligations Collateral, and to take
any action which Guarantor might or could take to collect the Accounts and
Financial Obligations Collateral, including the right to make any compromise,
discharge, or extension.  Upon request of Summit after an Event of Default,
Guarantor agrees to execute and deliver to Summit a notice to the obligors
instructing said obligors to pay Summit.  Guarantor further agrees to execute
and deliver to Summit, after an Event of Default, all other notices and similar
documents requested by Summit to facilitate collection of the Accounts and
Financial Obligations Collateral.  All costs of collection of the Accounts and
Financial Obligations Collateral, if any, including attorneys fees and legal
expenses, shall be borne solely by Guarantor, whether such costs are incurred by
or for Guarantor or Summit.  Guarantor agrees to deliver to Summit, if so
requested, all books, records, and documents in Guarantor’s possession or under
its control as may relate to the Accounts and Financial Obligations Collateral
or as may be helpful to facilitate such collection.  Summit shall have no
obligation to cause an attorneys demand letter to be sent, to file any lawsuit,
or to take any other legal action in collection of the Accounts and Financial
Obligations Collateral.  It is agreed that collection of the Accounts and
Financial Obligations Collateral in a commercially reasonable manner does not
require that any such legal action be taken.
 
c.           Guarantor does hereby make, constitute, and appoint Summit and its
designees as Guarantor’s true and lawful attorney in fact, with full power of
substitution, such power to be exercised only upon an Event of Default and in
the following manner:  (1) Summit may receive and open all mail addressed to
Guarantor and remove therefrom any payments of the Accounts and Financial
Obligations Collateral, if any; (2) Summit may cause mail relating to the
Accounts and Financial Obligations Collateral to be delivered to a designated
address of Summit where Summit may open all such mail and remove therefrom any
payments of the Accounts and Financial Obligations Collateral; (3) Summit may
endorse Guarantor’s name upon notes, checks, acceptances, drafts, money orders,
or other forms of payment of the Accounts and Financial Obligations Collateral;
(4) Summit may settle or adjust disputes or claims in respect to the Accounts
and Financial Obligations Collateral for amounts and upon such terms as Summit,
in its sole discretion and in good faith, deems to be advisable, in such case
crediting Guarantor with only the proceeds received and collected by Summit
after deduction of Summit’s costs, including reasonable attorneys fees and legal
expenses; and (5) Summit may do any and all other things necessary or proper to
carry out the intent of this Security Agreement and to perfect and protect the
liens and rights of Summit created under this Security Agreement.
 
One Up Innovations, Inc.
5/12/10
 
6

--------------------------------------------------------------------------------

 

d.           Summit shall have all the rights and remedies available under the
Uniform Commercial Code.
 
e.           Summit shall have the right to enter upon any premises where the
Collateral or records relating thereto may be and take possession of the
Collateral and such records.
 
f.            Upon request of Summit, Guarantor shall, at the expense of
Guarantor, assemble the Collateral and records relating thereto at a place
designated by Summit and tender the Collateral and such records to Summit.
 
g.           Without notice to Guarantor, Summit may obtain the appointment of a
receiver of the business, property and assets of Guarantor and Guarantor hereby
consents to the appointment of Summit or such person as Summit may designate as
such receiver.
 
h.           Summit may sell, lease or otherwise dispose of any or all of the
Collateral and, after deducting the Liquidation Costs, apply the remainder to
pay, or to hold as a reserve against, the obligations secured by this Security
Agreement.
 
Guarantor shall be liable for all deficiencies owing on any obligations secured
by this Security Agreement after liquidation of the Collateral.  Summit shall
not have any obligation to clean-up or otherwise prepare any Collateral for
sale, lease, or other disposition.
 
The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which Summit might otherwise have, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Summit may deem expedient.  No delay or omission in the exercise of any such
right, power or remedy or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver thereof or of any default
or to be an acquiescence therein.
 
Upon the occurrence of any Event of Default, Guarantor agrees to pay all costs
and expenses, including reasonable attorneys fees and legal expenses, incurred
by or on behalf of Summit in enforcing, or exercising any remedies under, this
Security Agreement, and any other rights and remedies.  Additionally, Guarantor
agrees to pay all Liquidation Costs.  Any and all such costs, expenses, and
Liquidation Costs shall be payable by Guarantor upon demand, together with
interest thereon from the date of the advance until repaid, both before and
after judgment, at the Default Rate set forth in the Financing Agreement.
 
Regardless of the occurrence of any Event of Default, Guarantor agrees to pay
all expenses, including reasonable attorneys fees and legal expenses, incurred
by Summit in any bankruptcy proceedings of any type involving Guarantor, the
Collateral, or this Security Agreement, including, without limitation, expenses
incurred in modifying or lifting the automatic stay, determining adequate
protection, use of cash collateral, or relating to any plan of reorganization.
 
10.         Notices.  All notices or demands by any party hereto shall be in
writing and may be mailed, postage prepaid, addressed to the address stated at
the beginning of this Security Agreement, or to such other address which is
provided in accordance with this Section.  Any notice so mailed shall be deemed
given three (3) days after mailing.  Any notice otherwise delivered shall be
deemed given when received by the addressee.
 
11.         Indemnification.  Guarantor shall indemnify Summit for any and all
claims and liabilities, and for damages which may be awarded or incurred by
Summit, and for all reasonable attorneys fees, legal expenses, and other
out-of-pocket expenses incurred in defending such claims, arising from or
related in any manner to the negotiation, execution, or performance by Summit of
this Security Agreement, but excluding any such claims based upon breach or
default by Summit or gross negligence or willful misconduct of Summit.
 
One Up Innovations, Inc.
5/12/10
 
7

--------------------------------------------------------------------------------

 

Summit shall have the sole and complete control of the defense of any such
claims.  Summit is hereby authorized to settle or otherwise compromise any such
claims as Summit in good faith determines shall be in its best interests.
 
12.         Jury Waiver, Exclusive Jurisdiction of Utah Courts.  GUARANTOR
HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS SECURITY AGREEMENT.
 
Guarantor acknowledges that by execution and delivery of this Security
Agreement, Guarantor has transacted business in the State of Utah and Guarantor
hereby voluntarily submits to, consents to, and waives any defense, to the
jurisdiction of courts located in the State of Utah as to all matters relating
to or arising from this Security Agreement.  EXCEPT AS EXPRESSLY AGREED IN
WRITING BY SUMMIT, THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH
SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND
CONTROVERSIES ARISING UNDER OR RELATING TO THIS SECURITY AGREEMENT.  NO LAWSUIT,
PROCEEDING, OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THIS SECURITY
AGREEMENT MAY BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS EXPRESSLY
AGREED IN WRITING BY SUMMIT.
 
13.         General.  This Security Agreement is made for the sole and exclusive
benefit of Guarantor and Summit and is not intended to benefit any third
party.  No such third party may claim any right or benefit or seek to enforce
any term or provision of this Security Agreement.
 
In recognition of Summit’s right to have all its attorneys fees and expenses
incurred in connection with this Security Agreement secured by the Collateral,
notwithstanding payment in full of the obligations secured by the Collateral,
Summit shall not be required to release, reconvey, or terminate any security
interest in the Collateral unless and until Guarantor, Client, and all other
guarantors have executed and delivered to Summit general releases in form and
substance satisfactory to Summit.
 
Summit and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to Client, Guarantor, or any other guarantors for
consequential damages arising from or relating to any breach of contract, tort,
or other wrong in connection with or relating to this Security Agreement or the
Collateral.
 
If the incurring of any debt by Guarantor or the payment of any money or
transfer of property to Summit by or on behalf of, Client, Guarantor, or any
other guarantor should for any reason subsequently be determined to be
“voidable” or “avoidable” in whole or in part within the meaning of any state or
federal law (collectively “voidable transfers”), including, without limitation,
fraudulent conveyances or preferential transfers under the United States
Bankruptcy Code or any other federal or state law, and Summit is required to
repay or restore any voidable transfers or the amount or any portion thereof, or
upon the advice of Summit’s counsel is advised to do so, then, as to any such
amount or property repaid or restored, including all reasonable costs, expenses,
and attorneys fees of Summit related thereto, the liability of Client,
Guarantor, and any other guarantor, and each of them, and this Security
Agreement, shall automatically be revived, reinstated and restored and shall
exist as though the voidable transfers had never been made.
 
This Security Agreement shall be governed by and construed in accordance with
the laws of the State of Utah.
 
Any provision of this Security Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction only, be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
All references in this Security Agreement to the singular shall be deemed to
include the plural if the context so requires and vice versa.  References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.
 
One Up Innovations, Inc.
5/12/10
 
8

--------------------------------------------------------------------------------

 

All agreements, representations, warranties and covenants made by Guarantor
shall survive the execution and delivery of this Security Agreement, the filing
and consummation of any bankruptcy proceedings, and shall continue in effect so
long as any obligation to Summit contemplated by this Security Agreement is
outstanding and unpaid, notwithstanding any termination of this Security
Agreement.  All agreements, representations, warranties and covenants in this
Security Agreement shall bind the party making the same and its heirs and
successors, and shall be to the benefit of and be enforceable by each party for
whom made and their respective heirs, successors and assigns.
 
This Security Agreement constitutes the entire agreement between Guarantor and
Summit as to the subject matter hereof and may not be altered or amended except
by written agreement signed by Guarantor and Summit.  All other prior and
contemporaneous agreements, arrangements, and understandings between the parties
hereto as to the subject matter hereof are, except as otherwise expressly
provided herein, rescinded.
 
Dated:  May 17, 2010.
 

 
Summit Financial Resources, L.P.
       
By:
/s/ Mark J. Picillo
 
Name:
Mark J. Picillo
 
Title:
Senior Vice President
       
WES Consulting, Inc.
       
By:
/s/ Louis S. Friedman
 
Name: 
Louis S. Friedman
 
Title:
President and CEO

 
One Up Innovations, Inc.
5/12/10
 
9

--------------------------------------------------------------------------------

 
